Citation Nr: 0325022	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  96-51 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for ureteropelvic junction 
obstruction of the left kidney. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1972 to 
February 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

This matter was previously denied by the Board in decisions 
in April 1998 and April 2002; both decisions were 
subsequently vacated by the United States Court of Appeals 
for Veterans Claims ("Court").  In a March 1999 Order, the 
Court vacated the April 1998 Board decision, and remanded the 
matter back to the Board to address whether the veteran had 
submitted new and material evidence under the legal standard 
set forth in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In turn, the Board, in April 2000, remanded the matter to the 
RO so that it could reconsider the veteran's claim under the 
Hodge standard.  A May 2000 supplemental statement of the 
case indicated that the RO proceeded to reevaluate the 
veteran's claim under the appropriate legal standard, but 
denied the request to reopen the claim for service 
connection, finding that new and material evidence had not 
been received.  The veteran was afforded the opportunity to 
submit additional evidence and argument in response to that 
determination, and the case was then returned to the Board.  

In an April 2002 decision, the Board denied reopening of the 
claim for service connection for ureteropelvic junction 
obstruction of the left kidney, finding that new and material 
evidence had not been presented.  The April 2002 Board 
decision was subsequently vacated by a February 2003 order of 
the Court.  The Joint Motion for Remand supporting the 
Court's order reflects that the April 2002 Board decision was 
vacated and remanded for readjudication in light of the 
recently enacted Veterans Claims Assistance Act of 2000.  

In a July 1996 statement, the veteran has referred to clear 
and unmistakable error (CUE) in previous RO rating decisions.  
See 38 C.F.R. § 3.105(a) (2002).  The veteran, including 
through his attorney, is advised that in order to raise and 
substantiate a claim for CUE, he should specifically plead 
CUE.  Such specific pleading must include identification of 
all RO rating decisions in which CUE is alleged, 
specification of the alleged factual or legal error or 
errors, and how the result would have been different but for 
the error.  CUE is a very specific and rare kind of error; it 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2000); 
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

In an August 2003 facsimile letter and supporting argument, 
the veteran's attorney wrote that he "disagrees" with a 
Board decision "to sever" service connection (for an 
unspecified disability) that had been granted by the Board in 
1984.  The record does not reflect that the Board rendered a 
decision in 1984 granting service connection for a 
disability.  The record does reflect that in an August 1989 
decision the Board denied restoration of service connection 
for a left kidney disorder.  It is unclear from the August 
2003 argument whether the veteran's attorney is attempting to 
move for revision or reversal of a particular Board decision 
under the provisions of 38 U.S.C.A. § 7111 (West 2002) on the 
basis of claim of clear and unmistakable factual or legal 
error in the August 1989 Board decision.  If the veteran 
through his attorney is attempting to raise a claim for CUE 
in a prior Board decision, he should identify "the date of 
the Board of Veterans' Appeals decision to which the motion 
relates."  38 C.F.R. § 20.1404(a) (2000).  In addition, any 
motion for revision or reversal of a particular Board 
decision on the basis of CUE "must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement" of specific allegations.  38 C.F.R. 
§ 20.1404 (2002).  See also 38 C.F.R. §§ 20.1400-20.1411 
(2002). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As indicated, the Joint Motion for Remand supporting the 
Court's February 2003 order reflects that the April 2002 
Board decision was vacated and remanded for readjudication in 
light of the recently enacted Veterans Claims Assistance Act 
of 2000, specifically for compliance with the notice 
requirements of the VCAA.  Because of the change in the law 
brought about by the VCAA, and in order to comply with the 
February 2003 Court order, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Although the veteran may waive his 
right to notice and duty to assist under the VCAA, the record 
does not reflect that he has done so.
 
During the pendency of this appeal, additional evidence was 
added to the record since the May 2000 supplemental statement 
of the case that was not accompanied by a waiver of initial 
RO review.  This evidence consisted of a September 2002 CT 
scan report from Park Ridge Hospital that was received in 
August 2003.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R.       § 
3.159 (2002).  The RO should also notify 
the veteran of what evidence is required 
to substantiate his claim to reopen 
service connection for ureteropelvic 
junction obstruction of the left kidney, 
what evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (veteran is to be afforded one year 
from VCAA notice to submit additional 
evidence).    

2.  The RO should again review the record 
and readjudicate the issue of whether new 
and material evidence has been received to 
reopen a claim for service connection for 
ureteropelvic junction obstruction of the 
left kidney.  The RO should consider any 
additional evidence added to the record 
since the May 2000 supplemental statement 
of the case, including a September 2002 CT 
scan report from Park Ridge Hospital that 
was received in August 2003.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and should be given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


